Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered. Claim 23 have/has been added
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chanda et al. (2016/0069797 A1, previously cited reference) in view of Lange et al. (2006/0162425 A1, previously cited reference), and further in view of Krebsbach (5,993,915).

Regarding claims 1 and 23, Chanda teaches of a laser absorption spectroscopy exhaust gas sensor designed to operate at temperatures above a temperature of 250°C, is included in absorption spectroscopy (see abstract) (figs. 1-9) comprising: 
set of mirrors includes reflective surface 110 within the optical cell positioned to support a multi-pass optical path within the optical cell (10/600A)[pars. 0023, 0035, 0085, 0096 and 0165]; inherently wherein each of the set of the mirrors that includes reflective surface 110  is composed of a coating deposited on a substrate;
an active heating element  is a heating material [pars. 0025-27 and 0148] adapted to heat the optical cell to prevent condensation; 
a laser is an optical source (12/112) adapted to generate a laser beam [pars. 0094, 0134, and 0186]; 
an optical detector (24) adapted to detect a returning laser beam [pars. 0094 and 0096-97]; and 
a processor a computing device (16) that is isolated/separated from the optical cell by a flexible conduit (i.e. fiber optic cables) for controlling the laser and the active heating element and for analyzing signals from the optical detector to identify a gas in the optical cell [pars. 0056, 0096-98, 0101-111 and 0186]; and a processor a computing device (16) for controlling the laser and for analyzing signals from the optical detector to identify a gas in the optical cell (fig. 0)[pars. 0129 and 0186]
and wherein the materials of the porous walls, the gold coating, and the substrate are selected to operate at a temperature above 250°C; and wherein the substrate has a thermal expansion coefficient that substantially matches that of gold (claim 23).
Chanda teaches of the gas sensor includes an optical permeable component that allows optical transmission into and out of the gas cell body [par. 0095], and Chanda does not limit the structure of the gas cell body that includes the cell walls.
Lange from the same field of endeavor teaches of a gas sensor [par. 0006], a gas sensor is provided with a measuring element) comprising: an optical cell with porous walls having pores with a mean diameter in the range of 0.1 nm to 1 mm [par. 0008], metal body may be formed of a special steel and may have a wall thickness of 3 mm to 5 mm and a mean pore size of 10 micro m to 80 micro m and especially 30 micro m to 60 micro m); an active heating element adapted to heat the optical cell to prevent condensation [par. 0021]: Moisture effects and errors of measurement due to condensation in the gas sensor are prevented from occurring with the electric heater 6). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chanda optical cell/gas cell assembly as desired appropriate such as in the manner set forth in applicant’s claim by implementing an optical cell with porous walls having pores with a mean diameter in the range of 0.1 nm to 1 mm, in view of teachings of Lange, since the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chanda optical cell/gas cell assembly as desired appropriate such as in the manner set forth in applicant’s claim by implementing an optical cell with porous walls having pores with a mean diameter in the range of (i.e. 0.1 nm to 1 mm), in view of teachings of Lange in order to analyze the gas sample and/or conduct analysis on the gas sample within the gas cell accurately, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
Still lacking, Chanda when modified by Lange fail to teach gold mirrors, wherein each of the gold mirrors is composed of a gold coating deposited on a substrate; and wherein the materials of the porous walls, the gold coating, and the substrate are selected to operate at a temperature above 250°C; and wherein the substrate has a thermal expansion coefficient that substantially matches that of gold (claim 23).
Krebsbach teaches of mirror 16 form of a reflective coating, such as gold or aluminum, deposited on a stainless steel material (col. 7, lines 5-7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to fairly and reasonably modify Chanda set of mirrors to be gold mirrors, wherein the mirrors, wherein each of the gold mirrors is composed of a gold coating deposited on a substrate such as a stainless steel material with a thermal expansion coefficient that substantially matches that of gold, and 
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to fairly and reasonably modify Chanda set of mirrors to be gold mirrors, wherein the mirrors,  wherein each of the gold mirrors is composed of a gold coating deposited on a substrate such as a stainless steel material that is capable of operating at a temperature above 250°C in order to maintain the integrating of structure of the Gold coating on a substrate and/or reflective mirror surface during process of testing at a high temperature, and/or improved and maintained detection sensitivity.
For the purpose of clarity, based on applicant’s disclosure has found in as filed specification page 20, line 12-16; Stainless steel is close match with thermal expansion coefficient with that of gold.
As to claim 2, Chanda when modified by Lange and Krebsbach, Chanda further teaches of an optical waveguide one or more fiber optic cables and/or one or more coaxial cables adapted to carry the laser beam from the laser to the optical cell and to carry the returning laser beam from the optical cell to the detector, and adapted to thermally isolate/separate the laser from the optical cell [pars. 0100-0102].
As to claims 3-5, Chanda when modified by Lange and Krebsbach, as applied to claim 1, Lange further teaches of a structure (Lange fig. 1) that is use in a measuring cell with the measuring element with body that is implementing limitations such as, wherein the porous walls are composed of porous sintered metal powder, wire mesh, or ceramic (claim 3); wherein the porous walls have pores with a mean diameter and wherein the pores have a mean diameter in the range of (i.e. 10 nm to 10 microns) (claim 5) (Lange, see abstract, claims 1 and 20; [pars. 0004, 0006, 0008 and 0021-22]).

As to claims 7-9, Chanda when modified by Lange and Krebsbach, as applied to claim 1, Chanda teaches of a laser absorption spectroscopy exhaust gas sensor is gas cell assembly in absorption spectroscopy (see abstract) (figs. 1-9) comprising: an active heating element is a heating material [pars. 0025-27 and 0148] adapted to heat the optical cell to prevent condensation; wherein obviously the active heating element the heating material is integrated within the gas cell assembly wall of porous walls when modified by Lange (claim 7); wherein obviously the active heating element the heating material is attached to the gas cell assembly wall of porous walls when modified by Lange (claim 8); and wherein obviously the active heating element the heating material is adapted to heat the optical cell to a temperature above a saturation temperature of components in an exhaust gas in order to prevent condensation (claim 9).

As to claims 10, and 12-14, Chanda when modified by Lange and Krebsbach, as applied to claim 1, Chanda teaches of a laser absorption spectroscopy exhaust gas sensor is gas cell assembly in absorption spectroscopy (see abstract) (figs. 1-9) comprising: gas sensor includes an optical permeable component that allows optical [par. 0095], the gas cell includes three spherical and concave mirrors with the same radius of curvature [pars. 0091-92 and 0120], and Chanda does not limit the structure of the gas cell body. 
Lange further teaches of a gas sensor [par. 0006], a gas sensor is provided with a measuring element) comprising: an optical cell with porous walls having pores with a mean diameter in the range of 0.1 nm to 1 mm [par. 0008], metal body may be formed of a special steel and may have a wall thickness of 3 mm to 5 mm and a mean pore size of 10 micro m to 80 micro m and especially 30 micro m to 60 micro m); an active heating element adapted to heat the optical cell to prevent condensation [par. 0021]: Moisture effects and errors of measurement due to condensation in the gas sensor are prevented from occurring with the electric heater 6), and wherein the first and second mirrors may be opposing concave mirrors [par. 0016]. 
Chanda when modified by Lange and Krebsbach fail to teach the constructional/structural changes in the device/system of claim 1, as that claimed by Applicants claims 10, and 12-14, such as; wherein the walls of the optical cell have non-porous sections (claim 10); wherein the gold mirrors comprise concave mirrors (claim 12); wherein the gold mirrors comprise opposing spherical mirrors whose focal lengths differ (claim 13); and wherein the porous walls have multiple sections with differing wall thicknesses adapted to enhance a flow of gas into the optical cell (claim 14).
However, even though, Chanda when modified by Lange and Krebsbach fail to teach the constructional/structural changes in the device/system of claim 1, as that claimed by Applicants claims 10, and 12-14, the constructional/structural changes differences are considered obvious design variation and adjustment of gas cell gas cell assembly as desired appropriate such as in the manner set forth in applicant’s claims, to provide covering to the mirrors surface in order to protect the surface from subject to any dust and/or contaminants with corrosive contents causing corrosion in the measurement components, such as the mirrors, of the gas cell (Chanda [par. 0093]), (Chanda [par. 0093]), and adjust the cell assembly structure as desired appropriate in order to enhance reflectivity and improve absorption sensitivity.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chanda optical cell/gas cell assembly as desired appropriate such as in the manner set forth in applicant’s claims, to provide covering to the mirrors surface in order to protect the surface from subject to any dust and/or contaminants with corrosive contents causing corrosion in the measurement components, such as the mirrors, of the gas cell (Chanda [par. 0093]), (Chanda [par. 0093]), and adjust the cell assembly structure as desired appropriate in order to enhance reflectivity and improve absorption sensitivity, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

is gas cell assembly in absorption spectroscopy (see abstract) (figs. 1-9) comprising: a length of the channel being defined by the first end portion and the second end portion [pars. 0006], and a length of the path of the incident beam is substantially defined by, at least, a length of the channel and a configuration of the one or more reflective surfaces, the configuration of the one or more reflective surfaces providing [par. 0007 and 0083], and further teaches that Typically, extractive absorption spectroscopy measurements are performed using an absorption cell, or a gas cell, of a suitable length, and using of multi-pass gas cells for providing an increased path length that can usually improve absorption detection sensitivity without significantly increasing the size of the measurement instrument [par. 0085].
Chanda when modified by Lange and Krebsbach fail to teach the constructional/structural changes in the device/system of claim 1, as that claimed by Applicants claims 15-17, such as, wherein the multi-pass optical path has a length greater than (i.e. 50 cm with physical length less than 5 cm)(claim 15); wherein the multi-pass optical path has a partially overlapped beam spot pattern on mirrors with an elliptical shape on mirrors away from the inlet and outlet holes (claim 16); and further comprising a fastening thread positioned around the optical cell and adapted to secure the laser absorption spectroscopy exhaust gas sensor to a vehicle exhaust pipe (claim 17).
Although, Chanda when modified by Lange and Krebsbach fail to teach the constructional/structural changes in the device/system of claim 1, as that claimed by gas cell assembly as desired appropriate such as in the manner set forth in applicant’s claims, as per teachings of Chanda in order to improve absorption detection sensitivity without significantly increasing (i.e. the size of the measurement instrument) [par. 0085], and in order to increase the sensitivity of the absorption spectroscopy analysis [par. 0083].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chanda optical cell/gas cell assembly as desired appropriate such as in the manner set forth in applicant’s claims, as per teachings of Chanda in order to improve absorption detection sensitivity without significantly increasing (i.e. the size of the measurement instrument) [par. 0085], and in order to increase the sensitivity of the absorption spectroscopy analysis [par. 0083], since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chanda et al. (2016/0069797 A1, previously cited reference) in view of Lange et al. (2006/0162425 A1, previously cited reference), and further in view of Krebsbach (5,993,915) and Bergo et al. (2012/0077688 A1, previously cited reference).
As to claims 18-19, Chanda when modified by Lange and Krebsbach, as applied to claim 1, Krebsbach from the same field of endeavor teaches of gold mirrors is mirror 16 form of a reflective coating, such as gold or aluminum, deposited on a stainless steel material (col. 7, lines 5-7).
The combination is silent regarding further comprising an adhesion layer sandwiched between the gold coating and the substrate (claim 18); and wherein the adhesion layer comprises Ti or Ni.
Bergo from the field of endeavor teaches [par. 0265] that is known in the art to sputter on a thin coat of titanium to promote adhesion of gold to the substrate.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to fairly and reasonably modify Chanda when modified by Lange and Krebsbach in the manner set forth in applicant’s claim(s) 18-19, in view of the teaching of Bergo in order to maintain and promote and/or improve both the qualities of the thermal spray coating and the adhesion of the coating to the base material structure of the Gold reflective mirror surface on the substrate, as per teaching of Bergo. 


Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chanda et al. (2016/0069797 A1) in view of So et al. (2012/0242989 A1).

is included in absorption spectroscopy (see abstract) (figs. 1-9) comprising:
an optical cell (10/600A)[pars. 0023, 0035, 0085, 0096 and 0165];
set of mirrors includes reflective surface 110 within the optical cell positioned to support a multi-pass optical path within the optical cell (10/600A) [pars. 0023, 0035, 0085, 0096 and 0165], wherein the multi-pass optical path reflects from the mirrors [pars. 0023, 0035, 0085-86, 0096 and 0165]
a laser is an optical source (12/112) adapted to generate a laser beam [pars. 0094, 0134, and 0186]; 
an optical detector (24) adapted to detect a returning laser beam [pars. 0094 and 0096-97]; and 
a processor a computing device (16) that is isolated/separated from the optical cell by a flexible conduit (i.e. fiber optic cables) for controlling the laser and the active heating element and for analyzing signals from the optical detector to identify a gas in the optical cell [pars. 0056, 0096-98, 0101-111 and 0186]; and a processor a computing device (16) for controlling the laser and for analyzing signals from the optical detector to identify a gas in the optical cell (fig. 0)[pars. 0129 and 0186]
Chanda fails to explicitly specify wherein the multi-pass optical path reflects from the mirrors at beam spots on the mirrors, where some of the beam spots overlap with each other.
So from the same field of endeavor teaches of multipass cells necessarily avoid having the mirror bounce spot locations overlap, since scattered light from each spot can reflect into the overlapped spot's beam direction, causing an interference etalon in various paragraphs such as [pars. 0002, 0005, 0008 and 0013-14, 0049 and 0054], implied that it is well known in the art to have multi-pass optical path that reflects from the mirrors at beam spots on the mirrors, where some of the beam spots overlap with each other.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chanda as desired appropriate such as in the manner set forth in applicant’s claim 20, in view of So disclosure implying that it is well known in the art to have multi-pass optical path that reflects from the mirrors at beam spots on the mirrors, where some of the beam spots overlap with each other in order to enhance absorption sensitivity and desired reflectivity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
 As to claims 21 and 22, Chanda when modified by So, as applied to claim 20, So further teaches structure that is implementing limitations such as, wherein the beam spots on the mirrors form a pattern that has an elliptical shape (claim 21); and wherein the mirrors comprise opposing spherical mirrors whose focal lengths differ (claim 22) [So, pars. 0007, 0034, 0039 and 0041];

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art laser absorption spectroscopy exhaust gas sensor.


Response to Arguments
Applicant’s arguments/remarks, filed on 07/06/2021, with respect to the rejection(s) of claim(s) have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) of claim(s) and/or any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).